Dismissed and Opinion filed June 19, 2003








Dismissed and Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00287-CV
____________
 
JAMES
ROBERT GARTMAN, Appellant
 
V.
 
FOLEY=S
DEPARTMENT STORES DOWNTOWN, Appellee
 

 
On
Appeal from the 11th District Court
Harris
County, Texas
Trial
Court Cause No. 02-59304
 

 
M
E M O R A N D U M   O P I N I O N
Appellant filed a notice of appeal on March 1, 2003; however,
the notice of appeal does not mention a judgment or order from which appeal is
taken.  The clerk=s record contains no appealable judgment or order.  On April 17, 2003, the Harris County District
Clerk=s Office advised this court that no
judgment had been signed in this cause.
Under Texas procedure appeals may be had only from final
orders or judgments.  Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272
(Tex. 1992).  A final
judgment is one which disposes of all legal issues between all parties.  Id. 




On May 23, 2003, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 19, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.